FILED
                            NOT FOR PUBLICATION                             AUG 26 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 11-30100

              Plaintiff - Appellee,               D.C. No. 3:10-cr-00010-HRH-1

  v.
                                                  MEMORANDUM*
RICKY ALAN REESE, AKA Ricky A.
Reese,

              Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Alaska
                 H. Russel Holland, Senior District Judge, Presiding

                       Argued and Submitted August 15, 2013
                                Anchorage, Alaska

Before:       KOZINSKI, Chief Judge, BERZON and IKUTA, Circuit Judges.

       Reese admits he didn’t see the allegedly defective notice before trial, and

doesn’t allege he would have accepted a plea agreement but for the erroneous

sentencing information. He therefore hasn’t demonstrated that the alleged error




          *
          This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                                                                             page 2
“affected substantial rights.” United States v. Gonzalez-Aparicio, 663 F.3d 419,

428 (9th Cir. 2011).


      AFFIRMED